Case B:20-mj-90034-KGG Document 1 Filed 05/20/20 Page 1 of 10




                                               20-mj-90034-KGG
Case B:20-mj-90034-KGG Document 1 Filed 05/20/20 Page 2 of 10
Case B:20-mj-90034-KGG Document 1 Filed 05/20/20 Page 3 of 10
Case B:20-mj-90034-KGG Document 1 Filed 05/20/20 Page 4 of 10
Case B:20-mj-90034-KGG Document 1 Filed 05/20/20 Page 5 of 10
Case B:20-mj-90034-KGG Document 1 Filed 05/20/20 Page 6 of 10
Case B:20-mj-90034-KGG Document 1 Filed 05/20/20 Page 7 of 10
Case B:20-mj-90034-KGG Document 1 Filed 05/20/20 Page 8 of 10
Case B:20-mj-90034-KGG Document 1 Filed 05/20/20 Page 9 of 10
Case B:20-mj-90034-KGG Document 1 Filed 05/20/20 Page 10 of 10




   May 20, 2020
